Mr. Justice Wole
delivered the opinion of the court.
This is a case prosecuted in the District Court of San Juan against Felicita Rodríguez for the crime of petit larceny-defined in sections 426, 429 and 431 of the Penal Code. On May 14,1904, the district attorney filed an information against the said' Felicita Rodriguez alleging therein the following facts, to wit:
“The said Felicita Rodríguez, on April 28, 1904, and in this city, within this judicial district, with criminal intent, took away from the house of J. D. Belknap several articles of lady’s jewelry belonging to Mrs. Belknap, which articles of jewelry were valued at $10.16 •and were seized in the possession of the accused. This act is contrary to the statute in such case made and provided and against the peace and dignity of-The People of Porto Rico.”
On June 1, 1904, the oral trial was held and the court con•sidering the facts alleged in the information to have been proved, declared the accused guilty and condemned her to ■serve three months in jail and costs. From this judgment the accused took an appeal to this court, and copies were forwarded by the secretary of the court, but no bill of. exceptions appears nor have we been able to find, after a careful examination of the transcript of the record, any error upon which *512a reversal of the judgment rendered by the district court could be based. The hearing before this court was had on. November 23d. Counsel for the appellant did not appear nor has he stated in writing the grounds upon which the appeal was based. For all of these reasons I am of the opinion that the judgment rendered in this case by the District. Court of San Juan should be affirmed with costs against appellant.

Affirmed.

Chief Justice Quiñones and Justices Hernandez, Higueras,. and MacLeary concurred.